Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 13-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Iimura 2008/0236183 (see paragraphs 0110-0144; Figs. 6A-6D and 7A-7D).
Iimura (see Figs. 6 and 7) discloses an optical waveguide (80) which has a core (80a), a first end face and a second end face and a peripheral surface between the faces wherein the waveguide is configured to emit at least a portion of electromagnetic radiation entering the core from one of the faces or the peripheral surface via the peripheral surface—see paragraph 0141.  It would appear that instant claims 2 and 3 are met in the operation of the waveguide of Iimura given the disclosure at paragraph 0141.  Certainly, the waveguide is inherently capable of being configured as set forth in claims 2 and 3, such claims reciting a functionality for the waveguide that the applied reference either envisions or is capable of envisioning.  Concerning instant claim 4, Iimura (Fig. 6A) shows a waveguide with an optical core 80a with a core refractive index and a cladding 80b at least partially covering the core, the cladding comprising a first resin and being non-uniform along the length (ie, it is partially removed along a length of 
2.Claim(s) 1, 10-12 and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yamamoto et al 2016/0299276 (see paragraphs 0080, 0081 and 0084 and Fig. 1).
Yamamoto et al discloses the instant optical waveguide (see Fig. 1) having an optical core (2a) with first and second end faces and a peripheral surface, wherein the waveguide is configured such that at least a portion electromagnetic radiation which enters the core exits via the peripheral surface—see 3 in Fig. 1.  The aspect of the surface roughness to facilitate the exit of the radiation from the peripheral surface as set forth in instant claim 10 is taught at paragraph 0081, as are the limitations of instant claim 11—ie, core being devoid of cladding, so that it has an air cladding.  Instant claim 12 is taught at paragraph 0084.  The method of claim 19 is taught at paragraph 0081—ie, increasing the surface roughness of the peripheral surface of the optical waveguide as already noted with respect to claims 1 and 10.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iimura 2008/0236183 (see Figs. 7A and 7B).
Iimura (see Fig. 7A) discloses the basic claimed method of modifying an optical core (80a) to create an optical waveguide including the step of applying a first resin (80d) to the peripheral surface of the core so that regions of the core remain uncovered wherein some electromagnetic radiation will leak from the peripheral surface.  The instant claims call for the core to have a refractive index which is greater than that of the resin, while Iimura teaches that the refractive index of the resin is greater than that of the core—to enhance a leakage of light, see paragraph 0129.  However, it is known from the other embodiments of Iimura that the clad portion would have a refractive index less than that of the core—ie, the core refractive index is greater—and the waveguide nevertheless functions as a leaky waveguide.  Hence, it is submitted as being within the skill level of the art to make the refractive indices of the core and applied desired dependent on the exact pattern of peripheral radiation loss desired.  Instant claims 17 and 18 are submitted to have been obvious when the embodiment of Fig. 7A is taken in combination with the embodiment of Figs. 6A and 6B, which teach the coating of an additional resin over a first clad resin, with the exact refractive indices for the resins submitted to have been within the skill level of the art dependent on the pattern of 
4.Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al 2016/0299276 in view of Iimura 2008/0236183 (see Fig. 7A).
Yamamoto et al discloses the basic claimed method as set forth in paragraph 2, supra, the primary reference essentially lacking the aspect of the core having a refractive index lower than that of the cladding.  As noted in paragraph 3, supra, Iimura discloses this in the embodiment of Fig. 7A.  It would have been obvious to one of ordinary in the art at the time of filing to have modified the method of the primary reference as taught by Iimura dependent on the exact pattern of leakage along the waveguide desired.  
5.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742